Citation Nr: 1438800	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-16 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for tinnitus. 

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to August 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision for the Department of Veterans Affairs (VA) Regional Office (ROIC) in Houston, Texas.  By that rating action, the RO declined to reopen previously denied claims for service connection for a bilateral hearing loss disability and tinnitus. The Veteran appealed this rating action to the Board.  

In August 2013, the Veteran testified before the undersigned during a video conference hearing conducted via the Houston, Texas RO.  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  By a final and unappealed February 1975 rating decision, the RO denied, in part, the Veteran's claim for service connection for hearing loss and tinnitus.

2.  Evidence added to the record since the RO's final February 1975 rating decision relates to an unestablished fact necessary to substantiate the underlying claims for service connection for a bilateral hearing loss disability and tinnitus for (i.e., evidence addressing the nature and etiology of the Veteran's hearing loss and tinnitus and in-service acoustic trauma).

3.  Right and left ear hearing loss disabilities were noted at an August 1971 enlistment examination; thus, the presumption of soundness does not attach with respect to either ear. 

4.  The Veteran's preexisting right and left ear hearing loss disabilities were permanently aggravated by acoustic trauma during military service.

5.  The Veteran's tinnitus is likely related to his period of military service. 


CONCLUSIONS OF LAW

1.  The February 1975 rating action, wherein the RO denied the claims for service connection for a bilateral hearing loss disability and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002).
 
2.  The evidence received since the RO's February 1975 rating decision, wherein it denied a claim for service connection for a bilateral hearing loss disability, is new and material; and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

3.  The evidence received since the RO's February 1975 rating decision, wherein it denied a claim for service connection for tinnitus, is new and material; and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

4.  Pre-existing right ear hearing loss disability was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2013). 
5.  Pre-existing left ear hearing loss disability was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154(a), 5103, 5103A, 5107 (West 2002 
& Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2013).

6.  The Veteran has tinnitus that is the result of disease or injury incurred in active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  To the extent that there may be any deficiencies of notice or assistance regarding the issues of whether new and material evidence has been received to reopen the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus, such deficiencies are moot because the Board is reopening and granting the underlying service connection claims for these disabilities in its decision below. 

II. Reopening Analysis

The Veteran seeks to reopen previously denied claims for service connection for a bilateral hearing loss disability and tinnitus.  

Generally, a claim which has been finally denied in a Board decision or RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 48 (1997). 

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening. " Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran essentially contends that he has a bilateral hearing loss disability and tinnitus as a result of exposure to acoustic trauma from having served as a fire crewman during active military service. 

By a February 1975 rating decision, the RO denied service connection for a bilateral hearing loss disability and tinnitus.  In denying the claims, the RO determined that there was evidence of high frequency bilateral hearing loss at the Veteran's entrance into service and no evidence of any significant increase at service discharge.  The RO's February 1975 rating decision is final.  38 U.S.C.A. § 7105.  In addition, no new and material evidence was received within one year of the February 1975 rating decision.  See 38 C.F.R. § 3.156(b).   

The Veteran sought to reopen his previously denied claims for service connection for a bilateral hearing loss disability and tinnitus in February 2008.  (See VA Form 21-526, Veterans Application for Compensation and Pension, received by VA in February 2008).  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans, supra.  Here, the last final denial of the claim is the February 1975 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence that was of record at the time of the RO's final February 1975 rating action included the Veteran's service treatment records and November 1974 and January 1975 VA audiological examination reports.  

Evidence received since the February 1975 rating decision includes, in part, March 2006 treatment records, prepared by J. E., M. D.  This evidence is new because it was not of record at the time of the RO's final February 1975 rating action.  It is also material.  It is material because it addresses the nature and etiology of the Veteran's hearing loss, such as his history of in-service acoustic trauma.  Accordingly, Dr. J. E.'s March 2006 report raises a reasonable possibility of substantiating the claims.  Therefore, the claims for service connection for a bilateral hearing loss disability and tinnitus are reopened.  Shade, supra.  

III. Merits Analysis

Having reopened the previously denied claims for service connection for a bilateral hearing loss disability and tinnitus in the analysis above, the Board will now address each of these claims on their merits after a brief discussion of the laws and regulations governing service connection.  


Service Connection-General Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303(a) (2013). 

A veteran is presumed to have been sound upon entry when no preexisting medical condition is noted upon entry into service.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  

To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as organic diseases of the nervous system, which include sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). Sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the tenets of 3.303(b) are applicable to the Veteran's claim for service connection for a bilateral hearing loss disability.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.

Hearing Loss Criteria

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013). 

The United States Court of Appeals for Veterans Claims (Court), citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that it has held the above regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  See Hensley, supra (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385 )).


Bilateral Hearing Loss Disability

The Veteran contends that his current bilateral hearing loss disability is the result of having been exposed to acoustic trauma during military service while firing 106 recoilless refiles as a fire crewman with only small ear plugs for hearing protection.  (Transcript (T.) at pages (pgs.) 2-6).  The Veteran maintains that he had minimal post-service noise exposure during his 30 year employment as a truck driver for Federal Express.  (T. at pgs. 9-10).  

As the Veteran's DD 214 reflects that his military occupational specialist was an infantry director, fire crewman, the Board finds that it has little reason to doubt the credibility of the Veteran's assertions of exposure to acoustic trauma.  As such, exposure to acoustic trauma during military service is, therefore, conceded.  38 U.S.C.A. § 1154(a) (West 2002).

After a review of the record, and as discussed in more detail below, the Board will find that the Veteran had preexisting right and left hearing loss disabilities that were aggravated beyond their normal progression during military service.  

During a service entrance audiological evaluation in August 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
35
LEFT
0
0
0
-
45

As the August 1971 audiogram at service entrance contained an auditory threshold of 35 at 4000 Hertz in the right ear, the Veteran had some degree of right ear hearing loss at service entrance.  Hensley , supra.  As the Veteran had an auditory threshold of 45 at 4000 Hertz, he met the criteria for a left ear hearing loss disability.  See 38 C.F.R. § 3.385.  Thus, the presumption of sound condition at service entrance does not attach with respect to the Veteran's right and left ears, and his claim of entitlement to service connection for right and left ear hearing loss disabilities is one for aggravation.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b) (2013).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.306 (2013).

In this case, because the preexisting right and left hearing loss disabilities were noted at entrance into service, the presumption of sound condition of hearing did not attach at service entrance with respect to either ear.  See 38 U.S.C.A. § 1111.  As the Veteran's pre-existing right and left ear hearing loss disabilities were noted at the time of entry into service in August 1971, service connection may be granted only if it is shown that they were aggravated beyond their natural progression during service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

If any in-service increase in severity of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306. 

The primary question then is whether the Veteran's preexisting right and left ear hearing loss disabilities are shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened." Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).
An audiogram performed at service separation in early July 1974 contained the following pure tone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
-
30
LEFT
20
25
15
-
10

In the Summary and Defects and Diagnoses section of the report, the examiner indicated that the Veteran had partial deafness of the left ear.  The examiner noted that the Veteran's H2 profile had been changed to an H1 and that he was not to continue on "rt audio." See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service); the "H" reflects the state of the "hearing and ear"). The Veteran was referred to an ear, nose and throat clinic.

An audiogram performed in mid-July 1974 contained the following pure tone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
10
LEFT
10
10
20
25
10

The examiner noted that the Veteran had "normal" hearing. 

On a Statement of Medical Condition, dated in August 1974, the Veteran indicated that there had not been any change in his medical condition. 

On the question of aggravation, the Board finds that the Veteran's preexisting right and left ear hearing loss disabilities that were noted at entrance into service increased in severity therein.  When comparing the audiological evaluations performed at service entrance in August 1971 to those performed in early and mid-July 1974, the results are higher in every frequency between 500-2000 Hertz in early July 1974.  (See August 1971 and July 1974 audiological examinations).  In addition, when comparing the audiological evaluations performed in mid-July 1974 to an audiological evaluation performed in November 1974 at a VA examination, three (3) months after service discharge, the results for the right ear at 4000 Hertz and left ear at 4000 Hertz were significantly higher in November 1974.  Also, the January 1975 audiometric examination results are consistent with, though reflecting an increased high frequency hearing loss, the service entrance audiometric examination.  (See November 1974 VA audiological examination report).

Post-service private and VA medical evidence shows that the Veteran currently has right and left ear hearing loss disabilities for VA compensation purposes. 38 C.F.R. § 3.385. (See February 2011 VA audiological examination report reflecting that the Veteran exhibited right and left ear hearing loss of 55 and 70 decibels at 2000 Hertz, respectively).  

Evidence in support of the claim includes a March 2006 report, prepared by J. E., M. D.  When evaluated by J. E., M. D., the Veteran complained of hearing loss and tinnitus.  Dr. J. E. noted that the Veteran had a long-standing history of tinnitus that was worse on the right side.  The Veteran gave a history of in-service noise exposure that is consistent with that previously reported herein.  Dr. J. E. entered an assessment of bilateral sensorineural hearing loss, likely noise induced.  The Board finds Dr. J. E.'s opinion to be favorable to the Veteran's claim for service connection for a bilateral hearing loss disability as the only history of noise exposure that the Veteran provided was related to his in-service acoustic trauma.  (See March 2006 report, prepared by Dr. J. E.)

In contrast to Dr. J. E.'s favorable opinion is a February 2011 VA audiologist's opinion.  In February 2011, VA examined the Veteran to determine the etiology, in part, of his right and left ear hearing loss disabilities.  After a review of the Veteran's in-service history and treatment records, which are consistent with that previously reported herein, as well as his post-service occupational history, the audiologist concluded, that the Veteran's hearing loss was less likely as not (less than 50/50 probability) caused by or a result of or had been permanently aggravated by noise exposure in service.  The VA audiologist reasoned that there was no significant threshold shift in the Veteran's hearing loss from service entrance to separation.  Thus, the VA audiologist concluded that the Veteran's hearing loss was neither caused nor aggravated by noise exposure in service.  The VA audiologist further opined that the Veteran had sustained occupational noise exposure while employed as a tractor trailer driver for 19 years.  (See February 2011 VA examination report). 

The Board finds the February 2011 VA audiologist's opinion to be inconsistent with the Veteran's service treatment records.  As noted above, when comparing the audiological evaluations performed at service entrance in August 1971 to those performed in early and mid-July 1974, the results are higher in every frequency between 500-2000 Hertz in 1974.  (See August 1971 and July 1974 audiological examinations).  In addition, when comparing the audiological evaluations performed in mid-July 1974 to audiological evaluation performed in November 1974, three (3) months after service discharge, the results were higher for the right ear at 4000 Hertz and left ear at 4000 Hertz in November 1974.  

As the record shows evidence of in-service acoustic trauma, contains an opinion by a private physician, J. E., M. D., expressing his medical belief that the Veteran's bilateral hearing loss disability is likely related to in-service noise exposure, as well as evidence that his bilateral hearing loss increased in severity during military service such that July 1974 audiological examinations yielded audiometric results that were higher from 500 to 2000 Hertz, when compared to those at service entrance in August 1971, the Board finds that at the very least, the evidence is in equipoise in that his preexisting right and left ear hearing loss disabilities were permanently aggravated by military service, and the benefit of the doubt belongs to the Veteran.

Tinnitus

The Board's analysis regarding his tinnitus is similar to the analysis for the Veteran's bilateral hearing loss disability.  In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran maintains having had tinnitus since he was exposed to acoustic trauma while serving as a crewman during military service.  (T. at pgs. 2-6).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007). 

The Board finds that the Veteran's statements with regard to this claim are credible. Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation).  As noted previously herein, his DD 214 confirms that the Veteran worked as a fire crewman during military service.  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus. 

Moreover, the Board has granted the Veteran's request for service connection for bilateral hearing loss based on his description of his in-service exposure to acoustic trauma while performing his military duties.  The fact that the Veteran has hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this matter, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id. With regard to the latter, the Board has granted service connection for hearing loss in this case because the evidence is at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The Merck Manual, Section 7, Ch. 85, Inner Ear.  In support of this medical finding, is a November 2004 report, prepared by W. B., M. D. of the Otolaryngology Associates of South Texas, containing a diagnosis, in part, of "Tinnitus-? 2 HFSNHL." 

VA examined the Veteran to determine, in part, the etiology of his tinnitus in February 2011.  During the examination, the Veteran reported having had tinnitus for "many years."  The VA February 2011 audiologist opined that it was less likely as not (less than 50/50 probability ) that the Veteran's tinnitus was caused by or a result of or was permanently aggravated by his in-service noise exposure.   (See February 2011 VA examination report).  

Therefore, under the particular circumstances presented here, and for essentially the same reasons articulated with respect to the Veteran's claim for service connection for hearing loss, the Board is persuaded that the Veteran' tinnitus can as likely as not be attributed to either the same etiology as his service-connected hearing loss, i.e., in-service exposure to noise, or directly to his service-connected hearing loss.  The Board would also again note that the Board finds the Veteran to be credible and that his subjective complaints of tinnitus in service and at present are also credible. Thus, resolving all reasonable doubt in the appellant's favor, service connection for tinnitus is also warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As previously discussed, the Board has conceded the Veteran's in-service acoustic trauma.  Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus. Importantly, the Board has determined that the Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision. (As previously noted, the Veteran has contended that he has experienced a ringing sound in his ears since service.) In addition, the Board notes that a February 2011 VA examiner provided an opinion that is against the claim.  However,  Dr. W. B., an otolaryngologist, concluded that the Veteran had tinnitus that was possibly secondary to his bilateral sensorineural hearing loss 

Without reaching a determination as to whether the Veteran's tinnitus was caused or aggravated by his now service-connected hearing loss, the fact remains that the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service. Again, and of particular importance in this regard, are the facts that the Veteran's in-service noise exposure has been conceded and that he has provided competent and credible evidence of ringing in his ears since service.  Accordingly, and based on this evidentiary posture, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hearing loss disability is granted. 

Service connection for tinnitus is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


